
	
		III
		111th CONGRESS
		1st Session
		S. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mr. Specter (for
			 himself, Mr. Coburn, and
			 Mr. Alexander) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To amend the Standing Rules of the Senate
		  to prohibit filling the tree. 
	
	
		That (a) rule XV of the Standing Rules of
			 the Senate is amended by adding at the end the following:
			
				6.
				Notwithstanding action on a first degree amendment, it shall not be in order
				for a Senator to offer a second degree amendment to his or her own first degree
				amendment.
				.
			(b)The amendment
			 made by subsection (a) shall take effect at the beginning of the 111th
			 Congress.
			
